DETAILED ACTION
Claims 26-50 are pending.
The office acknowledges the following papers:
Claims, specification, and remarks filed on 4/11/2022.

	Allowable Subject Matter
Claims 26-36 and 48-50 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.

	Withdrawn objections and rejections
The specification objection has been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first multiplexer and demultiplexer from claim 37 must be shown or the feature(s) canceled from the claim(s). Both limitations are described in paragraph 45 and explicitly state that they aren’t shown in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 26-36 and 48-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10/810,011 in view of Abdallah et al. (U.S. 6,233,671).
Instant Application
Patent 10/810,011
26. A method, comprising:
1. A method of implementing a processor architecture, the method comprising:
accessing an instruction for an operation on operands of a first size and a datapath of a second size that is different than the first size;
provisioning the processor with operands of a first size and a datapath of a second size that is different than the first size; and
selecting, by a multiplexer of a register file, and in response to accessing select values, one of: a first register of a first array of registers of the register file, and a second register of a second array of registers of the register file; and
given a first array of registers and a second array of registers, each register of the first array and the second array being of the second size and comprised in a register file, selecting, by at least one multiplexer comprised in the register file, in response to receiving select values, one of a first register and a second register from the first array and the second array, respectively, to perform operations of the first size on the datapath of the second size, wherein the first register and the second register correspond to each other, and wherein the selecting the one of the first register and the second register is based on a clock cycle of the processor relative to an instruction received.
performing operations of the first size on the datapath of the second size.


Claim 48 is similar to claim 26 and are rejected for the same reasons. Dependent claims 27-36 and 49-50 are read upon by the claims 1-25 of U.S. Patent No. 10/810,011. The limitations not shown by the claims in patent 10/810,011 are read upon as specified by the rejection below.
Claims 37-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10/810,011 in view of Abdallah et al. (U.S. 6,233,671), in view of Grochowski et al. (U.S. 2014/0297994), in view of Snider (U.S. 5,315,178).


New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 37-42 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah et al. (U.S. 6,233,671), in view of Grochowski et al. (U.S. 2014/0297994), in view of Snider (U.S. 5,315,178).
As per claim 37:
Abdallah and Grochowski disclosed a system, comprising:
a functional unit of a processor that receives operands of a first size and implements a datapath of a second size that is different than the first size (Abdallah: Figures 3 and 4a, column 3 lines 65-67 continued to column 4 line 6, column 4 lines 39-45, and column 5 lines 45-54)(The 64-bit execution units (i.e. second size) receive 128-bit operands (i.e. first size).);
a first array of registers coupled to the functional unit, each register of the first array being of the second size (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 3 and 4A element 400, column 3 lines 30-50 and column 4 lines 33-67)(Grochowski disclosed overlaying narrow 64-bit registers to implement 128 bit registers. The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The lower order registers read upon the first array of registers.);
a second array of registers coupled to the functional unit, each register of the second array being of the second size (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 3 and 4A element 400, column 3 lines 30-50 and column 4 lines 33-67)(Grochowski disclosed overlaying narrow 64-bit registers to implement 128 bit registers. The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The higher order registers read upon the second array of registers.); and
The advantage of implementing the overlaying of narrow registers into wider registers is that backwards compatibility can be implemented for existing instructions in a cost effective way that doesn’t require multiple register files of different bit widths (Grochowski: Paragraphs 6 and 44). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the register overlays of Grochowski in the register file of Abdallah for the advantage of implementing backwards compatibility and reducing costs.
Abdallah and Grochowski failed to teach wherein the first array of registers is coupled to a first multiplexer that is configured to select an active register to read from and to provide a first select value of select values, and wherein the second array of registers is coupled to a demultiplexer that is configured to select the active register to be written to and to provide a second select value of the select values; and a second multiplexer coupled to the first array and the second array, wherein the second multiplexer is configured to select, in response to receiving the first select value and the second select value, one of: a first register from the first array and a second register from the second array, to perform operations of the first size on the datapath of the second size.
However, Snider combined with Abdallah and Grochowski disclosed wherein the first array of registers is coupled to a first multiplexer that is configured to select an active register to read from and to provide a first select value of select values (Snider: Figures 1 and 4 elements 8 and 40, column 4 lines 60-62 and column 5 lines 29-34)(Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 3 and 4A element 400, column 3 lines 30-50 and column 4 lines 33-67)(Snider disclosed read ports consisting of multiplexers to select a register to read from. The combination allows for implementing read ports in Abdallah using multiplexers to select 128-bit registers in the register file to read from, which are overlaid sets of two 64-bit registers. The multiplexer selects a register and outputs it stored data (i.e. first select value).), and wherein the second array of registers is coupled to a demultiplexer that is configured to select the active register to be written to and to provide a second select value of the select values (Snider: Figures 1-2 elements 6, 20-1, and 20-2, column 4 lines 56-60 and column 4 lines 66-68 continued to column 5 lines 1-11)(Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 3 and 4A element 400, column 3 lines 30-50 and column 4 lines 33-67)(Snider disclosed write ports consisting of demultiplexers to write to a register. The combination allows for implementing write ports in Abdallah using demultiplexers to select 128-bit registers in the register file to write to, which are overlaid sets of two 64-bit registers. The demultiplexer outputs write data (i.e. second select value) to write to a selected register.); and
a second multiplexer coupled to the first array and the second array, wherein the second multiplexer is configured to select, in response to receiving the first select value and the second select value, one of: a first register from the first array and a second register from the second array, to perform operations of the first size on the datapath of the second size (Snider: Figure 1 elements 6-8, column 4 lines 56-62)(Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A and 4B elements 402-404, column 4 lines 33-67 and column 5 lines 45-54)(The combination allows for implementing read ports in Abdallah using multiplexers to select 128-bit registers in the register file to read from, which are overlaid sets of two 64-bit registers. The combination allows for implementing write ports in Abdallah using demultiplexers to select 128-bit registers in the register file to write to, which are overlaid sets of two 64-bit registers. The implicit multiplexer control bit selects between higher order registers (i.e. second select value) and lower order registers (i.e. first select value) during sequential clock cycles to perform SIMD operations on 128-bit data. The multiplexers are coupled to the register arrays of the register file.).
The advantage of implementing read ports with multiplexers and write ports with demultiplexers is that specific registers can be selected to read from and to write to. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the read and write ports of Snider into the processor of Abdallah for the above advantage.
As per claim 38:
Abdallah, Grochowski, and Snider disclosed the system of Claim 37, wherein the first register and the second register correspond to each other, and wherein bits stored in the first register and bits stored in the second register represent an operand, of the operands, of the first size (Grochowski: Figure 3B, paragraphs 43-44) (Abdallah: Figures 3 and 4A element 400, column 3 lines 30-50 and column 4 lines 33-67)(Grochowski disclosed overlaying narrow 64-bit registers to implement 128 bit registers. The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The first register corresponds to the second register by being adjacent within the larger 128 bit register.).
As per claim 39:
Abdallah, Grochowski, and Snider disclosed the system of Claim 38, wherein the first register stores a plurality of bits of a different significance than a plurality of bits stored in the second register (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 3-4A element 400, column 3 lines 35-46, column 3 lines 65-67 continued to column 4 lines 1-6, and column 4 lines 33-67)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The upper register stores a different significance of bits than the lower register of a wider 128-bit register.).
As per claim 40:
Abdallah, Grochowski, and Snider disclosed the system of Claim 37, wherein the second multiplexer is configured to select the first register in response to receiving a first non-null select value of the select values (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A-B elements 402-404, column 4 lines 33-56, column 5 lines 23-31, and column 5 lines 55-60)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The multiplexers connected to the ADD unit uses an implicit multiplexer control bit (i.e. select value) to select the lower register from the source operands the first clock cycle.), and to select the second register in response to receiving a second non-null select value of the select values (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A-B elements 402-404, column 4 lines 33-56, column 5 lines 23-31, and column 5 lines 55-60)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The multiplexers connected to the ADD unit uses an implicit multiplexer control bit (i.e. select value) to select the upper register from the source operands the second clock cycle.).
As per claim 41:
Abdallah, Grochowski, and Snider disclosed the system of Claim 37, wherein the second multiplexer is configured to select the first register in response to receiving a first non-null select value of the select values (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A-B elements 402-404, column 4 lines 33-56, column 5 lines 23-31, and column 5 lines 55-60)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The multiplexers connected to the ADD unit uses an implicit multiplexer control bit (i.e. select value) to select the lower register from the source operands the first clock cycle.), and to not select the second register in absence of receiving a second non-null select value of the select values (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A-B elements 406 and 408, column 4 lines 33-56, column 5 lines 23-31, and column 5 lines 55-60)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The multiplexers connected to the MUL unit don’t select input operands for issued add instructions.).
As per claim 42:
Abdallah, Grochowski, and Snider disclosed the system of Claim 37, wherein the functional unit is configured to perform a first operation, of the operations, on data of the first register and to perform a second operation, of the operations, on data of the second register, wherein the first operation and the second operation are related to a same instruction (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 3 and 4A-B, column 4 lines 33-67 and column 5 lines 22-54)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. A first add operation is performed on the lower registers at time T and a second add operation is performed on the upper registers at time T+1. Both operations are for the same instruction.).
As per claim 44:
Abdallah, Grochowski, and Snider disclosed the system of Claim 42, wherein the functional unit is further configured to read bits of a plurality of registers of the second array in a first clock cycle prior to reading bits of a plurality of registers of the first array in a second clock cycle (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figure 4B, column 5 lines 22-54 and column 6 lines 17-32)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The lower registers are accessed by the execution unit one cycle prior to accessing the upper register. In addition, a plurality of add operations can access the upper and lower register during different clock cycles.).
As per claim 45:
Abdallah, Grochowski, and Snider disclosed the system of Claim 37, configured to, after beginning an operation, of the operations, on data of the first register:
issue a stall cycle (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah:
Figure 4B, column 5 lines 10-21 and column 6 lines 17-32)(The combination
allows for implementing 128-bit registers in the register file by overlaying two sets
of 64-bit registers. A subsequent Add is stalled from issuance to ensure the
previously issued Add can operate the next clock cycle.); and
read data of the corresponding second register during the stall cycle (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figure 4B, column 5 lines 10-21 and column 6 lines 17-32)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The upper register segment is read during the cycle a subsequent Add instruction is prevented from being issued.).
As per claim 46:
Abdallah, Grochowski, and Snider disclosed the system of Claim 37, configured to return a result of the first size, wherein the result is stored partially in a first destination register in the first array and partially in a second destination register in the second array (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 3 and 4A, column 4 lines 33-67)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The execution result of both add operations are written back to the 128-bit destination operand. The result is stored in both the upper and lower narrow registers of the wider destination register.).
As per claim 47:
Abdallah, Grochowski, and Snider disclosed the system of Claim 37, configured to return a result of the second size stored in a destination register in one of the first array and the second array (Grochowski: Figure 3B, paragraphs 43-44) (Abdallah: Figures 3 and 4A, column 4 lines 33-67)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. Each 64-bit add result is returned to a corresponding upper or lower register of the destination operand.).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Abdallah et al. (U.S. 6,233,671), in view of Grochowski et al. (U.S. 2014/0297994), in view of Snider (U.S. 5,315,178), in view of Official Notice.
As per claim 43:
Abdallah, Grochowski, and Snider disclosed the system of Claim 42, wherein the functional unit is further configured to read bits of a first operand, of the operands, in the second register in a same clock cycle as bits of a second operand, of the operands, in the first register based on an operation, of the operations, being based on at least one of a pairwise instruction and an across-vector instruction (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A-B elements 402-404, column 4 lines 33-56, column 5 lines 23-31, and column 5 lines 55-60)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. Pairwise execution is performing a given function on adjacent data elements within registers. Official notice is given that vector pairwise addition can be performed for the advantage of reducing the use of permutation operations. Thus, it would have been obvious to implement vector pairwise addition in Abdallah. The lower registers are read from the register file in the same clock cycle.), and to read bits of the first operand in a third register, of the second array, in a next clock cycle following the same clock cycle as bits of the second operand in a fourth register, of the first array, when the same instruction is a pairwise instruction (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A-B elements 402-404, column 4 lines 33-56, column 5 lines 23-31, and column 5 lines 55-60)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. Pairwise execution is performing a given function on adjacent data elements within registers. In view of the above official notice, Abdallah performs vector add pairwise instructions. The upper registers are read the next clock cycle by the execution unit.).

Response to Arguments
The arguments presented by Applicant in the response, received on 4/11/2022 are considered persuasive.
Applicant argues for claim 37:
“Thus, Abdallah describes storing the first and second packed data operands having the corresponding first and second data elements in the respective two logical registers. Abdallah further describes the passing of the lower and upper order segments of the first and second data elements into the multiplexers at different time slots T and T+1, respectively. However, Abdallah does not teach or suggest that a register, which stores the lower and upper order segments, is selected in response to reception of select values. Abdallah does not teach or suggest that selection of a register is based on an indication that a multiplexer is going to select the at least one of registers in different instants of time, i.e., time T or T+1. Accordingly, Abdallah fails to teach or suggest that a multiplexer (the claimed second multiplexer) is configured to select, in response to receiving the first select value and the second select value, one of: a first register from the first array and a second register from the second array, as recited in amended independent claim 37.
…
On the contrary, the newly added features of independent claim 37 recite "a second multiplexer ... configured to select, in response to receiving the first select value and the second select value, one of: a first register from the first array and a second register from the second array"(emphasis added). But, Abdallah's proposed combination of multiplexers 402 and 404 in figure 4A would necessarily select both of a first register and a second register for selecting either a lower order segment or a higher order segment.”  

This argument is found to be persuasive for the following reason. The examiner agrees that Abdallah and Grochowski failed to teach the newly claimed limitations. However, a new ground of rejection has been given due to the amendment.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183